DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
The later-filed application must be an application for a patent for an invention which is also disclosed in the prior application (the parent or original nonprovisional application or provisional application). The disclosure of the invention in the parent application and in the later-filed application must be sufficient to comply with the requirements of 35 U.S.C. 112(a) or the first paragraph of pre-AIA  35 U.S.C. 112, except for the best mode requirement.  See Transco Products, Inc. v. Performance Contracting, Inc., 38 F.3d 551, 32 USPQ2d 1077 (Fed. Cir. 1994)
The disclosure of the prior-filed application, Application No.62844389, fails to provide adequate support or enablement in the manner provided by 35 U.S.C. 112(a) or pre-AIA  35 U.S.C. 112, first paragraph for one or more claims of this application.  
This application discloses and claims only subject matter disclosed in prior application no 62907248, filed 09/27/2019, and names the inventor or at least one joint inventor named in the prior application. Accordingly, this application may constitute a continuation or division. Should applicant desire to claim the benefit of the filing date of the prior application, attention is directed to 35 U.S.C. 120, 37 CFR 1.78, and MPEP § 211 et seq.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 8 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 8 recites the limitation “the first and second stationary fingers”. There is insufficient antecedent basis for this limitation in the claim. The limitation “a first and second stationary fingers” have not been previously cited. Examiner interprets that the claim is dependent upon claim 5 rather than claim 4.
	All dependent claims of above-mentioned claims inherit all of the limitations of the above-mentioned claims. Thus, the claims are likewise rejected under 35 U.S.C. 112(b) as being indefinite. 
	
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claim(s) 1-4, 9-10 is/are rejected under 35 U.S.C. 102 (a) (1) as being anticipated by Figiel (US 9272799).
	Regarding claim 1, Figiel discloses a strapping tool (Fig. 1- 9D) comprising: a support (frame of the tool); a sealing assembly (assembly as shown in Figs. 9A-D) mounted to the support and movable relative to the support between a sealing assembly home position (position as shown in Fig. (9A) and a sealing assembly sealing position (Fig. 9c), the sealing assembly comprising multiple jaws (522, 524) pivotable from respective jaw home positions (position as shown in Fig. 9A) to respective jaw sealing positions (position as shown in Fig. 9C), a conversion assembly (318, 320, 514, 516, 518) comprising a linkage (516) operably connected (see Fig. 5A) to the sealing assembly and configured to move the sealing assembly between the sealing assembly home position and the sealing assembly sealing position and configured to move the jaws between their jaw home positions and their jaw sealing positions, wherein the conversion assembly is configured to change an effective length (vertical length between 520 and 318. This changes the vertical length of the linkage- as shown in Fig. 3, 9A,C) of the linkage while moving the sealing assembly from the sealing assembly home position and the sealing assembly sealing position; and a drive assembly (302 – see Fig. 3) operably connected to the conversion assembly and configured to drive the linkage.  
	Regarding claim 2, Figiel discloses the strapping tool of claim 1, wherein the conversion assembly further comprises a drive wheel (318) comprising a drive shaft (320) radially spaced from (see Fig. 3) a rotational axis of the drive wheel, wherein the drive assembly is operably connected to the drive wheel and configured to rotate the drive wheel, wherein the linkage is mounted to the drive shaft.  
	Regarding claim 3, Figiel discloses the strapping tool of claim 2, wherein the conversion assembly further comprises a linkage mount (520- see Fig. 5A) mounted to and rotatable relative to the drive shaft, wherein the linkage is mounted to and rotatable relative to the linkage mount.  
	Regarding claim 4, Figiel discloses the strapping tool of claim 3, wherein the effective length of the linkage is a minimum effective length (Fig. 3, 9A: vertical length between 520 and 318 is at a minimum) when the linkage mount (pin 520) is in a first rotational position relative to the linkage and a maximum effective (Fig. 3, 9C: vertical length between 520 and 318 is at a maximum) when the linkage mount is in a second different rotational position relative to the linkage.  
	Regarding claim 9, Figiel discloses the strapping tool of claim 4, wherein the sealing assembly is in the sealing assembly home position and the jaws are in the jaw home positions (fig. 9A) when the effective length of the linkage is the minimum effective length (Fig. 3, 9A: vertical length between 520 and 318 is at a minimum).  
	Regarding claim 10, Figiel discloses the strapping tool of claim 9, wherein the sealing assembly is in the sealing assembly sealing position and the jaws are in the jaw sealing positions (Fig. 9C) when the effective length of the linkage is the maximum effective length (Fig. 3, 9C: vertical length between 520 and 318 is at a maximum).
Allowable Subject Matter
Claims 5-7 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claim 8 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  
the prior art does not disclose or render obvious a strapping tool comprising "... wherein the linkage mount further comprises first and second fingers, wherein the conversion assembly further comprises an effective-length-changing device fixed relative to the drive wheel, the linkage, and the linkage mount, wherein the effective-length-changing device comprises first and second stationary fingers…" as set forth in claim 5. Neither the prior art nor any combination thereof anticipates nor renders the claimed invention obvious. Accordingly, claims 5-8 are deemed patentable over the prior art of record. (examiner interprets that claim 8 is dependent upon claim 5)
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion	
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
US 20180127124, US 20150321777, US 2941782, US 2257090 teaches a similar conversion assembly however none of the references teach the claim limitation of claim 5-8.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BOBBY YEONJIN KIM whose telephone number is (571)272-1866.  The examiner can normally be reached on M-F 9 am - 5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Adam Eiseman can be reached on (571) 270-3818.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/BOBBY YEONJIN KIM/Examiner, Art Unit 3725                                                                                                                                                                                                        


/ADAM J EISEMAN/Supervisory Patent Examiner, Art Unit 3725